DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no. 13/600,595, filed 8/31/2012, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.  	The effective filing date of the instant application is considered to be 2/3/2015 (the filing date of parent application 14/613,136).  The instant application fails to claim priority to parent application 13/600,595.  Accordingly, the pg-publication of ‘595 qualifies as prior art under 102(a)(1).  Please also note: the continuity issue affects the Pre-AIA /AIA  status of the instant application.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 25 is objected to because of the following informalities:
On line 9 of claim 25, “with the syringe port of the variable volume container” should read “with the syringe port of the syringe body” to provide a more correct antecedent basis reference.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27, 30, 31, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 24, 30, and 31, the term “a substantially air-tight sealed connection” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here, the applicant has not provided a standard for ascertaining the requisite degree of “substantially” in the specification such that one or ordinary skill in the art would not be reasonably apprised of the scope of, for example, “substantially air-tight sealed connection”. For example, one of ordinary skill in the art would not reasonably know what would constitute a “substantially air-tight sealed connection” vs. an air-tight connection. The applicant should point to the original disclosure to provide a specific standard for determining the 
In regard to claim 25, there is no antecedent basis for “the container port” on line 13.  It appears the “container port” is the same structure as the “syringe port” so it is unclear if the applicant is trying to claim two distinct structures or using different terms for the same structure.  For the purposes of the instant office action, the later interpretation is being used.  With this interpretation in mind, the final “wherein” clause is fairly repetitive and does not seem necessary.  Applicant is encouraged to amend the claim. 
Dependent claims are rejected by virtue of their dependency on the rejected independent claim.
In regard to claim 35, there is no antecedent basis for “the first dispensing adaptor” or “the second dispensing adaptor”.  For the purposes of the instant office action, the phrase is interpreted as “a first dispensing adaptor” and “a second dispensing adaptor” and the terms are interpreted as being functionally recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingram et al. (US 2013/0030379; hereafter Ingram).
In regard to claims 22-35, Ingram discloses the invention as claimed.  See Priority Section above.  Ingram discloses the identical disclosure to the instant application and qualifies as 102(a)(1) art.
Claims 22, 24-25, 28-31, 33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 4,623,343).
In regard to claim 22, Thompson discloses a system (10, 12) for collection and storage of fluid (collection and storage are interpreted as intended use limitations) comprising:a variable volume container (12) comprising a container body (56) and a plunger (50), the container body including an outside surface (outside surface of 56) and defining an internal cavity (cavity of syringe as seen in Figure 1) therein, the container body including a plunger end (proximal end of 56; see Figure 2; end closer to plunger) and a port end (end at 13), the plunger being receivable within the plunger end of the container body and operable to be advanced and retracted within the internal cavity (see col. 3, lines 35-46), the port end of the container body having a container port (opening at 13) extending therethrough and in fluid communication with the internal cavity; and a collection adapter (10) comprising a mouth region (at 22) and a base region (at around 16), the base region comprising a first container coupling (18) configured for releasable attachment to the port end of the container body (see col. 2, lines 62-64) and a collection port (15) configured for releasable engagement with the container port of the variable volume container (18 is a threaded luer lock; clearly releasably engaged to defined container port; 15 is partially defined by 18); wherein the 
In regard to claim 24, Thompson discloses wherein a dispensing port of a dispensing adaptor is configured to form a substantially air-tight sealed connection with the container port of the variable volume container when the dispensing port is engaged with the container port (the examiner notes that the dispensing port/dispensing adaptor is not positively recited; please note the lack of a phrase such as “further comprising”;  the defined container port is capable of engaging with a dispensing port/dispensing adaptor with the threaded luer connection 52/54).
In regard to claim 25, Thompson discloses a system (10, 12) for collecting and containing fluids (collection and containing are interpreted as intended use limitations) comprising: a variable volume container (12) comprising a syringe body (56) and a plunger (50), the syringe body defining an internal chamber (cavity of syringe as seen in Figure 1) and the plunger being translationally movable within the internal chamber to vary a contained volume within the internal chamber (see col. 3, lines 35-46), the syringe body further comprising a syringe port (opening at 13) in fluid communication with the internal chamber; and a collection adaptor (10) for collection of fluids into the internal chamber of the syringe body, the collection adaptor comprising a first end (at around 16) for releasable attachment to the syringe body (via element 18; see col. 2, lines 62-64), a second end (at 22, 24) for releasable attachment to a fluid collector (fluid collector is functionally recited; 22,24 are removably attached to y-connector 96) and a 
In regard to claim 28, Thompson discloses a system (10, 12) for collecting and containing enteral fluids (collecting and containing are interpreted as intended use limitations), the system comprising: a syringe (12) comprising a syringe body (56) and a plunger (50), the syringe defining an internal chamber (chamber of syringe as seen in Figure 1), and the plunger (50) being movably mounted within the internal chamber of the syringe body (see col. 3, lines 35-46), the syringe body comprising a syringe port (opening at 13) providing fluid communication to and from the internal chamber; a collection adaptor (10) comprising a first collection adaptor coupling (18) for removable attachment to the syringe (see col. 2, lines 62-64), a second collection adaptor coupling (at 22, 24; fluid collector is functionally recited; 22,24 are removably attached to y-connector 96) for removable attachment to a fluid collector and a collection port (15) for releasable engagement with the syringe port (18 engages a threaded luer lock; clearly releasably engaged to defined container port; 15 is partially defined by 18); and whereby a vented connection (via at least 28) is provided when the collection port is 
In regard to claim 29, Thompson discloses wherein the collection port (15) has an outside diameter smaller than an inside diameter of the syringe port (syringe port can be interpreted as including locking member 52; see Figure 1; 52 encompasses portions of 15).
In regard to claim 30, Thompson discloses wherein a dispensing port has an outside diameter forming a sealing fit with an inside diameter of the syringe port, whereby a substantially air-tight connection is provided when the dispensing port is engaged with the syringe port to dispense an enteral fluid from the internal chamber (the examiner notes that the dispensing port is not positively recited; please note the lack of a phrase such as “further comprising”;  the defined syringe port is capable of engaging with a dispensing port with the threaded luer connection 52/54).
In regard to claim 31, Thompson discloses wherein a feeding tube coupling has an outside diameter forming a sealing fit with an inside diameter of the syringe port, whereby a substantially air-tight connection is provided when the feeding tube coupling is engaged with the syringe port to dispense an enteral fluid from the internal chamber (the examiner notes that the feeding tube coupling is not positively recited; please note the lack of a phrase such as “further comprising”;  the defined syringe port is capable of engaging with a feeding tube coupling with the threaded luer connection 52/54).
In regard to claim 33, Thompson discloses wherein a transition region between the first collection adaptor coupling and the second collection adaptor coupling of the 
In regard to claim 35, Thompson discloses wherein a first dispensing adaptor coupling comprises a resiliently flexible elliptical collar, and a second dispensing adaptor coupling comprises a threaded coupling (see 112 rejection; the examiner notes that the dispensing adaptor couplings are not positively recited; please note the lack of a phrase such as “further comprising”;  the defined system is capable of interacting with the functionally recited structures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Tachikawa et al. (US 2005/0126653; hereafter Tachikawa).
Thompson discloses all of the limitations recited in the independent claims but fails to expressly teach “wherein the container port comprises a reclosable seal to prevent contaminants from entering the internal cavity of the variable volume container when closed, and to allow fluid delivery through the container port when the seal is opened by engagement of the collection port with the container port” as is recited in claim 23.  Claim 27 and 32 recite similar limitations and fail to be anticipated by Thompson.
Tachikawa discloses an analogous syringe assembly comprising a dispensing end (92) with a sealing membrane (94) positioned therein.  The sealing membrane is puncturable (upon connection with container 2) to provide access to the syringe contents and re-sealable (upon disconnection with container 2) to prevent leakage of the syringe contents (see par. [0057]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Thompson with the sealing membrane of Tachikawa in order to provide selective sealing of the syringe of the Thompson system.   
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Lager (US 2,473,153; hereafter Lager).
Thompson discloses all of the limitations recited in the independent claims but fails to expressly teach “wherein the second end of the collection adaptor comprises a 
Lager discloses an analogous fluid administration set in which a collection adaptor (11) comprises a second end (at lower neck 17) with a threaded portion configured for removable connection with cap (30) and fluid tube (12, 31).  The configuration allows for removable connection between the collection adaptor and the fluid tube (12, 31). See col. 3, lines 37-49.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Thompson with a threaded connection at the second end in order to provide a removable connection between the collection adaptor and the delivery tube.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10, and 14 of U.S. Patent No. 10,307,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783